Citation Nr: 0739902	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-10 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  


FINDING OF FACT

The veteran's post-traumatic stress disorder (PTSD) is 
manifested by sleep disturbance, nightmares, night terrors, 
flashbacks, intrusive memories, irritability, anger 
outbursts, hypervigilance, exaggerated startle response, 
anxious, irritable, or restricted affect, anxiety, 
depression, social isolation, mild memory impairment, 
avoidance of trauma-related stimuli, apathy, homicidal 
ideation without plan or intent, and some of hearing voices.  
The evidence of record also showed that the veteran was alert 
and fully oriented, had good grooming and hygiene, had normal 
speech, clear and logical thought processes, no suicidal 
ideation, and no obsessional rituals that interfere with 
routine activities.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in January 2004 advised the veteran of the 
foregoing elements of the notice requirements.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, his VA treatment records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In addition, all necessary VA medical examinations have been 
conducted.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of a disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v.  
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent 
when it is productive of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See DSM-IV; 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a 
GAF score of 61-70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51-60 reflects 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
41-50 reveals serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  DSM-IV 
at 46-47.  

In a January 2001 rating decision, the RO granted service 
connection for PTSD and assigned thereto an initial 
evaluation of 10 percent, effective from June 20, 2000.  In a 
July 2002 rating decision, the RO granted an increased 
evaluation of 30 percent for PTSD, effective from April 19, 
2002.  In a February 2004 rating decision, and again in an 
April 2004 rating decision, the RO denied the veteran's claim 
for an increased evaluation in excess of 30 percent for his 
service-connected PTSD.  The veteran subsequently filed a 
timely appeal of this decision seeking a higher disability 
rating.  

In September 2006, the RO issued a rating decision which 
granted an increased disability evaluation of 50 percent, 
effective from October 30, 2003.  The veteran subsequently 
noted his ongoing disagreement with this evaluation.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 

In October 2000, the veteran participated in a VA PTSD 
examination.  He complained of flashbacks, hypervigilance, 
anger outburst, mood swings, poor sleep, avoidance of crowds, 
and exaggerated startle response.  The veteran also noted 
that he has been acting impulsively.  Upon mental status 
examination, the veteran was neatly dressed, but restless.  
The veteran's speech was normal, but he was tearful when 
discussing Vietnam.  His mood was mildly depressed, and his 
affect was appropriate, but sad at times.  His thought 
process was logical, his memory was intact, and his 
concentration was good.  The veteran denied suicidal and 
homicidal ideation, and no audio or visual hallucinations or 
delusions were noted.  The diagnosis was PTSD.  The VA 
examiner noted that the veteran's impairment was mild.

In May 2002, the veteran participated in a second VA 
examination.  He complained of night sweats, intrusive 
memories, avoidance of crowds, avoidance of trauma-related 
stimuli, feelings of anhedonia and detachment, social 
isolation, anger, irritability, poor sleep, hypervigilance, 
increased startle response, and anxiety.  Upon mental status 
examination, the veteran was alert and fully oriented and 
dressed appropriately and casually.  His grooming and hygiene 
were noted to be good, and he was pleasant and cooperative.  
There was a slight degree of psychomotor agitation and 
restlessness.  Mild tearfulness was also noted.  The 
veteran's speech was normal, his mood was dysphoric, and his 
affect was anxious but full range.  His thought process was 
logical and goal-directed, and he denied suicidal and 
homicidal ideation.  Insight and judgment were good.  The 
diagnosis was PTSD and alcohol dependence in remission.  A 
GAF score of 58 was assigned.  The VA examiner noted that the 
veteran's impairment ranged from mild to moderate, but in the 
high-moderate range.

In September 2003, the veteran presented for a private 
psychiatric evaluation.  He complained of exaggerated startle 
response, occasional nightmares, rare flashbacks, rare panic 
attacks, irritability, anger outbursts, sleep disturbance, 
depression, loss of interest in significant activities, 
social isolation, lack of motivation, excessive guilt, 
survivor guilt, difficulty concentrating, and memory trouble.  
The veteran indicated that he was working, and that he 
enjoyed reading and watching movies.  He has been married to 
his current wife since 1986, although he mentioned that they 
separated for an 11-month period of their marriage due to his 
PTSD symptoms.  The veteran reported that he was married once 
before, and stated that the marriage ended after 7 years as a 
result of his PTSD symptoms.  Upon mental status examination, 
the veteran was alert and fully oriented, and neatly and 
cleanly dressed.  His personal hygiene was fair, and he was 
friendly and cooperative with normal eye contact.  His speech 
was normal, his mood was anxious and depressed, and his 
affect was anxious.  His thought process was logical, 
coherent, and goal-directed, and his thought content was 
slightly abnormal.  The veteran denied current suicidal or 
homicidal ideation, but admitted past homicidal ideation.  He 
denied hallucinations and delusions.  No obsessions were 
noted, but the examiner indicated that there were some 
checking compulsions, such as checking the doors and windows.  
The veteran's memory was mildly impaired, and his insight and 
judgment were adequate.  The examiner diagnosed intermittent 
explosive disorder, moderate recurrent major depressive 
disorder, PTSD, rule out obsessive-compulsive disorder, and 
alcohol abuse in remission.  A GAF score of 45 was assigned.

VA treatment records from October 2000 through October 2006 
reflect the veteran's ongoing treatment for PTSD.  The 
veteran complained of symptoms including sleep disturbance, 
irritability, exaggerated startle response, anger outbursts, 
intrusive thoughts, night terrors, nightmares, 
hypervigilance, hypersensitivity, social isolation, 
depression, anxiety, problems working with supervisors and 
coworkers, and avoidance of trauma-related stimuli.  Mental 
status examinations regularly revealed the veteran to be 
alert and fully oriented, neatly and appropriately dressed, 
and cooperative.  The veteran's speech was normal, and his 
mood was generally neutral, anxious, or dysthymic, and his 
affect was restricted.  Thought content was relevant, thought 
process was normal, and attention and concentration were 
normal.  The veteran regularly denied suicidal or homicidal 
ideation, and his memory was intact.  A February 2001 mental 
status examination assigned a GAF score of 65, and October 
2003 and October 2003 mental status evaluations assigned a 
GAF score of 45.  An April 2006 mental status examination 
assigned a GAF score of 55.  

In January 2004, the veteran participated in a VA examination 
for mental disorders.  He complained of nightmares 3 to 4 
times per month, sleep disturbance, intrusive thoughts, 
hypervigilance, exaggerated startle response, marital 
difficulties due to his symptoms, sad mood, irritability, and 
decreased energy and concentration.  He denied suicidal 
ideation, anhedonia, and panic attacks.  He noted that he has 
been arrested 3 times for alcohol-related offenses.  Upon 
mental status examination, the veteran was calm and pleasant 
with normal speech.  His mood was "okay" and his affect was 
restricted.  He was alert and fully oriented, and his memory 
and concentration were intact.  His abstracting ability was 
fair, and insight and judgment were good.  The VA examiner 
diagnosed PTSD and alcohol dependence in remission.  A GAF 
score of 55 was assigned.  The VA examiner noted that the 
veteran's symptoms did not appear to have a dramatic impact 
on his ability to work, and that the veteran was mildly 
functionally impaired due to his symptoms in that they cause 
him difficulty in relating well to others.

In February 2004, the veteran's wife, sister, and mother-in-
law submitted statements in support of his claim.  They noted 
symptoms including exaggerated startle response, 
hypervigilance, anger outbursts, nightmares, and lack of 
patience.  The veteran's wife stated that these symptoms have 
affected their marriage and social life, and that the 
veteran's poor temper and alcohol abuse caused them to 
separate for 11 months of their marriage.  She further noted 
that the veteran has been arrested for an alcohol offense, 
and that he has trouble at work due to his temper.  Their 
social life is nonexistent, and the veteran's symptoms have 
progressively gotten worse since September 11, 2001.


In an April 2005 substantive appeal, the veteran stated that 
he experiences anger outbursts, and frequently would fly off 
the handle at work.

In June 2006, the veteran underwent a private psychiatric 
evaluation.  He complained of constant hypervigilance, 
overreaction to normal stimuli, exaggerated startle response, 
anxiety, inability to handle social settings, frustration, 
anger outbursts, difficulty at work, insomnia, nightmares, 
flashbacks, frequent difficulties with memory and 
concentration, depression, and survivor guilt.  The veteran 
denied physical violence but expressed a fear that it would 
occur.  He denied suicidal ideation.  The veteran stated that 
he has been married to his current wife for 20 years, and his 
primary support system is his wife and other family members.  
He has positive relationships with his siblings as well as 
his mother.  He has worked with his current employer for 10 
years, but noted difficulties with his supervisors and 
coworkers.  He indicated that he has no interests or leisure 
activities, and finds little enjoyment in life.  

Mental status examination revealed the veteran to be alert 
and fully oriented, casually and appropriately dressed, and 
cooperative.  He was moderately restless and fidgety.  He 
described his mood as mean, hateful, and irritated.  His 
affect was mildly irritable and frequently tearful.  His 
thought process was generally logical, appropriate, and goal-
directed.  No delusions or hallucinations were noted.  His 
immediate recall was intact, but he had some difficulty 
recalling objects after distraction.  He also exhibited some 
concentration difficulties.  He denied suicidal and homicidal 
ideation.  Insight was good, and judgment was appropriate.  
The examiner diagnosed chronic PTSD, and recurrent moderate 
to severe major depressive disorder.  A GAF score of 45 was 
assigned.  The examiner stated that the veteran experiences 
severe hypervigilance, overreaction to innocuous 
environmental occurrences, recurrent dreams and flashbacks, 
avoidance of trauma-related stimuli, severe apathy and 
disinterest in life and activities, terminal insomnia, 
difficulty concentrating, and frequent angry outbursts.  The 
examiner concluded that the veteran's symptoms are chronic 
and limit his ability to function both socially and 
occupationally.

In January 2007, a VA examination for PTSD was conducted.  
The veteran complained of having a hard time getting along 
with others, irritability, sleep disturbance, nightmares, 
intrusive thoughts, hypervigilance, exaggerated startle 
response, avoidance of crowds, social isolation from people 
outside of his family, and arguments with his supervisors and 
coworkers.  The veteran noted that, after 11 1/2 years with 
his employer, he stopped working in December 2006 because his 
ability to maintain control was getting worse.  The veteran 
stated that he gets along pretty well with his wife and three 
children, and keeps in touch with his family.  He indicated 
that he watches television and picks up cans and junk along 
the road, but otherwise has no constructive activities.  Upon 
mental status examination, the veteran was alert and fully 
oriented with a serious but cooperative, slightly irritable, 
and pleasant mood.  His affect was restricted, and he 
complained of concentration problems.  There was no apparent 
thought disorder, and insight and judgment were good.  The 
veteran stated that he hears voices but cannot make out what 
they are saying.  He denied suicidal ideation, and noted some 
homicidal ideation without plan or intent.  He indicated that 
at times he neglects his hygiene, and noted some memory 
trouble.  He denied obsessive or ritualistic behavior, and 
his speech was normal.  He denied panic attacks, but noted 
some anxiety.  He stated that he is sometimes depressed and 
hopeless, and complained of irritability and loss of control.  
The VA examiner diagnosed PTSD, and assigned a GAF score of 
55.  The examiner concluded that the veteran's symptoms were 
moderate, due to problems in both occupational and social 
functioning.

Based on the analysis of the evidence as outlined below, the 
Board finds that the medical evidence of record does not 
support a disability rating in excess of 50 percent for the 
veteran's service-connected PTSD.

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Carpenter, 8 Vet. App. 
at 242.  The veteran's GAF scores of 45 indicate serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  The veteran's GAF scores of 55 and 58 
reflect moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  The veteran's GAF score 
of 65 reveals some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See DSM-IV at 46-47.  Although 
GAF scores are important in evaluating mental disorders, the 
Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  See 
Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's 
classification of the level of psychiatric impairment, by 
word or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
Id.; see also 38 C.F.R. § 4.126 (2007); VAOPGCPREC 10-95, 60 
Fed. Reg. 43186 (1995). 

The veteran reported depression, anxiety, hypervigilance, 
sleep disturbance, irritability, exaggerated startle 
response, social isolation, nightmares, night terrors, night 
sweats, intrusive memories, flashbacks, rare panic attacks, 
irritability, lack of motivation, survivor guilt, 
hypervigilance, concentration difficulties, and some memory 
impairment.  He also reported avoidance of trauma-related 
stimuli, avoidance of crowds, anger outbursts, mood swings, 
apathy, diminished interest in significant activities, 
anhedonia, hearing some voices, and homicidal ideation 
without plan or intent.  The medical evidence showed that the 
veteran was regularly cooperative, alert and fully oriented, 
had no impairment of thought process or communication, had 
normal speech, normal eye contact, good hygiene, good or fair 
judgment, and intact concentration.  The medical evidence 
also showed that the veteran was depressed, had an anxious, 
depressed, or dysthymic mood, had a restricted, anxious, or 
irritable affect, had mild memory impairment, and good or 
poor insight.  The veteran denied obsessive or ritualistic 
behaviors, but one examiner noted that he had an occasional 
checking compulsion.  The veteran worked for 11 1/2 years for 
a construction company and noted difficulties with 
supervisors and coworkers.  The veteran has been married for 
more than 20 years and has a good relationship with his 
family.

With consideration of the entire record, the Board finds that 
the evidence does not show that the veteran's PTSD meets the 
criteria for the next higher disability rating of 70 percent 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  While 
there is evidence that the veteran has had homicidal ideation 
without plan or intent and may have impaired impulse control, 
there is no showing of obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; spatial disorientation, 
neglect of personal appearance and hygiene; or difficulty in 
adapting to stressful circumstances, including work or a 
work-like setting.  Moreover, although there were 
relationship conflicts, the veteran was able to maintain 
employment for 11 1/2 years and live with and maintain a good 
relationship with his wife and family, which he noted was his 
main support system.  While the veteran demonstrated 
difficulty establishing and maintaining effective work and 
social relationships, he has not shown an inability to do so.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, an 
initial rating in excess of 50 percent for PTSD is not 
warranted.  Id.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


